Name: Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of harmful organisms of plants or plant products
 Type: Directive
 Subject Matter: environmental policy;  tariff policy;  agricultural activity;  natural and applied sciences;  agricultural policy
 Date Published: 1977-01-31

 Avis juridique important|31977L0093Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of harmful organisms of plants or plant products Official Journal L 026 , 31/01/1977 P. 0020 - 0054 Greek special edition: Chapter 03 Volume 17 P. 0003 Spanish special edition: Chapter 03 Volume 11 P. 0121 Portuguese special edition Chapter 03 Volume 11 P. 0121 Finnish special edition: Chapter 3 Volume 8 P. 0006 Swedish special edition: Chapter 3 Volume 8 P. 0006 COUNCIL DIRECTIVE of 21 December 1976 on protective measures against the introduction into the Member States of harmful organisms of plants or plant products (77/93/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas plant production is very important to the Community; Whereas plant production yields are consistently reduced through the effects of harmful organisms; Whereas the protection of plants against such organisms is absolutely necessary not only to avoid reduced yields but also to increase agricultural productivity; Whereas action taken by Member States and aimed at the systematic eradication of harmful organisms within Member States would have only a limited effect if protective measures against their introduction were not applied at the same time; Whereas the need for such measures has long been recognized ; whereas they have formed the subject of many national regulations and international conventions, including the International Plant Protection Convention of 6 December 1951 concluded at the United Nations, Food and Agricultural Organization, which is of world-wide interest; Whereas this International Plant Protection Convention and the close cooperation of States in the European and Mediterranean Plant Protection Organization have, to a certain extent, already resulted in the harmonization of plant-health laws; Whereas, independently of this international cooperation, closer harmonization of the provisions against the introduction of harmful organisms into the Member States of the Community is required; Whereas it is necessary to make common protection arrangements against the introduction of harmful organisms from non-member countries and also to re-organize plant-health inspection in conjunction with the gradual removal of obstacles to and checks on intra-Community trade; Whereas, in this respect, one of the most important measures consists in listing the particularly dangerous harmful organisms whose introduction into the Member States must be totally prohibited and also the harmful organisms whose introduction into the Member States when carried by certain plants or plant products must also be prohibited; Whereas the presence of some of these harmful organisms, when plants or plant products are introduced from countries in which these organisms occur, cannot be effectively checked ; whereas it is therefore necessary to make minimum provision for bans on the introduction of certain plants and plant products, or to provide for special checks to be made in the producer countries; Whereas, due to special circumstances, certain other harmful organisms are significant in certain Member States only ; whereas it is sufficient to allow these States the option to subject these harmful organisms to the Community rules on plant health; Whereas in intra-Community trade, a plant health control currently operates for all plants, plant products and other objects not only in the consignor country but also in the country of destination ; whereas it is desirable to abolish the latter controls gradually and, to that end, to render those of the (1)OJ No 187, 9.11.1965, p. 2900/65. (2)Opinion delivered 13 October 1965 (not published in the Official Journal). consignor country compulsory and more stringent, in order to forestall as far as possible any introduction of harmful organisms into the country of destination; Whereas, if the result of the plant-health check made in the consignor Member State is satisfactory, a phytosanitary certificate conforming to the model introduced by the International Plant Protection Convention must generally be issued; Whereas, in order to avoid any further unnecessary checking, provision must be made for drawing up re-forwarding phytosanitary certificates under certain conditions for consignments covered by a phytosanitary certificate and coming from other Member States; Whereas, if a plant-health check carried out in the consignor Member State constitutes a guarantee that the products are free from harmful organisms, it is possible to dispense with the systematic checks carried out in the Member State of destination; Whereas, until confidence is established between Member States regarding the correct operation of inspection systems in the consignor Member States, systematic checks can only be dispensed with gradually; Whereas in this respect, it would appear justified for systematic checks to continue to be allowed in the country of destination for a period of four years from the notification of this Directive, while all the other provisions of this Directive must be transposed into national laws by the end of the second year following this notification; Whereas, on expiry of the four-year period, the plant-health checks carried out in the country of destination on fruit, vegetables and potatoes, apart from seed potatoes, will no longer be permitted, except for special reasons or, to a limited extent, apart from certain inspection formalities; Whereas such plant-health checks must be limited to introductions of products originating in non-member countries and to cases where there is strong evidence that one of the plant-health provisions has not been observed ; whereas, in all other cases, occasional checks only may be allowed; Whereas on the other hand, it is necessary for Member States to require, with regard to introductions of products from non-member countries, checks to be carried out at least on the principal carriers of harmful organisms; Whereas it is also necessary to make provision under certain conditions for Member States to be able to permit derogations from a certain number of provisions; Whereas Member States must also have the right to take protective measures not laid down in this Directive, in the case of imminent danger of the introduction or spread of harmful organisms; Whereas in this case in particular, it is appropriate for Member States to cooperate closely with the Commission within the Standing Committee on Plant Health set up by Decision 76/894/EEC (1); Whereas the Community provisions laying down plant health measures are not in principle affected by this Directive ; whereas this also applies to any plant health provisions laid down by Member States on protection against harmful organisms which generally attack plants or plant products in storage and certain other plant health measures laid down by Member States concerning both national and imported products; Whereas the situation in the French overseas departments differs from that in the other parts of the Community owing to the conditions as regards climate, agricultural production, harmful organisms and trade patterns, taken as a whole ; whereas, for the time being it is therefore not possible to apply the provisions of this Directive to the said departments until they have been suitably adjusted, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive concerns protective measures against the introduction into the Member States from other Member States or non-member countries of organisms which are harmful to plants or plant products. 2. This Directive shall not apply to the French overseas departments. Article 2 1. For the purposes of this Directive: (a) plants : shall be considered to mean living plants and living parts of plants, including fresh fruit and seeds; (1)OJ No L 340, 9.12.1976, p. 25. (b) plant products : shall be considered to mean products of plant origin, unprocessed or having undergone simple preparation, in so far as these are not plants; (c) planting : shall be considered to mean any operation for the placing of plants to ensure their subsequent growth, reproduction or propagation; (d) harmful organisms : shall be considered to mean pests of plants or of plant products, which belong to the animal or plant kingdoms, or which are viruses, mycoplasmas or other pathogens; (e) official statement : shall be considered to mean statement made by representatives of the official plant-protection organization or, under their responsibility, by other public servants. 2. This Directive concerns wood only in so far as it retains all or part of its natural round surface, with or without bark. Article 3 1. Member States shall ban the introduction into their territory of the harmful organisms listed in Annex I, Part A. 2. Paragraph 1 shall not apply during the period 16 October to 30 April in the case of slight contamination of cut flowers by the harmful organisms referred to in Annex I, Part A (a) (1) and (4). Under the procedure laid down in Article 16, Member States may be authorized on request to shorten the aforesaid period. 3. Paragraph 1 shall not apply in the case of slight contamination of fruit by the harmful organism referred to in Annex I, Part A (b) (3). However, paragraph 1 shall apply during the period 1 May to 15 September, in so far as this harmful organism is young and mobile. 4. Member States shall ban the introduction into their territory of the plants and plant products listed in Annex II, Part A, where they are contaminated by the relevant harmful organisms listed in that part of the Annex. 5. Member States may ban the introduction into their territory of the harmful organisms listed in Annex II, Part A, whether in an isolated state or occurring on objects other than the relevant ones listed in that part of the Annex. 6. The Member States listed in Annex I, Part B, and in Annex II, Part B, may ban the introduction into their territory of: (a) the harmful organisms listed in Annex I, Part B, against their names; (b) the plants and plant products listed in Annex II, Part B, against their names, where they are contaminated by the relevant harmful organisms listed in that part of the Annex. 7. Member States may lay down that the introduction into their territory of organisms in an isolated state other than those listed in Annexes I and II which might be considered harmful shall be prohibited or require special authorization. Article 4 1. Member States shall ban the introduction into their territory of the plants or plant products listed in Annex III, Part A, where they originate in the relevant countries referred to in that part of the Annex. 2. Member States may: (a) ban the introduction into their territory of the plants, plant products and other objects listed in Annex III, Part B, against their names; (b) require of the other Member States, from which the plants or plant products listed in Annex III, Part A, other than those listed in (9) and (10) are introduced into their territory, an official certificate stating the country from which these products originate. Article 5 1. Member States shall ban the introduction into their territory of the plants, plant products and other objects listed in Annex IV, Part A, unless the relevant special requirements indicated in that part of the Annex are met. 2. Member States may: (a) lay down that the special requirements listed in Annex IV, Part A (1), (2), (3) or (5) shall also apply to non-member countries not referred to therein, if they do not lay down equivalent conditions for wood originating in the relevant countries described in therein; (b) ban the introduction into their territory of the plants listed in Annex IV, Part B, against their names unless the relevant special requirements indicated in that part of the Annex are met; (c) require of the other Member States, from which the plant products listed in Annex IV, Part A (1), (2), (3) or (5) are introduced into their territory, an official certificate stating the country in which these products originate. Article 6 1. Member States shall lay down, at least in respect of the introduction into another Member State of the plants, plant products and other objects listed in Annex V, that the latter and their packaging shall be meticulously examined on an official basis, either in their entirety or by representative sample, and that, if necessary, the vehicles transporting them shall also be officially examined in order to make sure: (a) that they are not contaminated by the harmful organisms listed in Annex I, Part A; (b) in the case of the plants and plant products listed in Annex II, Part A, that they are not contaminated by the relevant harmful organisms listed in that part of the Annex; (c) in the case of the plants, plant products and other objects listed in Annex IV, Part A, that they comply with the relevant special requirements indicated in that part of the Annex. 2. Member States shall lay down the inspection measures referred to in paragraph 1 in order to ensure compliance with Article 3 (5), (6) and (7) or Article 5 (2), where the Member State of destination avails itself of one of the options listed in the abovementioned Articles. 3. Member States shall lay down that the seeds referred to in Annex IV, Part A, which are to be introduced into another Member State shall be officially examined in order to make sure that they comply with the relevant special requirements listed in that part of the Annex. Article 7 1. Where it is considered, on the basis of the examination laid down in Article 6, that the conditions therein are fulfilled, a phytosanitary certificate shall be issued in accordance with the specimen in Annex VIII, Part A, drawn up in at least one of the official languages of the Community, preferably that of the Member State of destination. For other objects, the words "plants or plant products described" shall be replaced on the certificate by the words "objects described". 2. Member States shall lay down that the plants, plant products and other objects listed in Annex V may not be introduced into another Member State unless they are accompanied by a phytosanitary certificate issued in accordance with paragraph 1. The phytosanitary certificate may not be made out more than 14 days before the date on which the plants, plant products or other objects leave the consignor Member State. 3. The action to be taken by the Member States in order to implement Article 6 (3) shall be determined in accordance with the procedure laid down in Article 16 before expiry of the period referred to in Article 20 (1) (b). Article 8 1. Unless one of the eventualities provided for in paragraph 2 arises, Member States shall lay down that the plants, plant products and other objects listed in Annex V which have been introduced into their territory from a Member State and which are to be introduced into the territory of another Member State shall be exempted from a further inspection complying with Article 6, if they are accompanied by a phytosanitary certificate from a Member State, made out in accordance with the specimen in Annex VIII, Part A. 2. Where plants, plant products or other objects from a Member State have been split up or stored or their packaging changed in a second Member State and are then introduced into a third Member State, the second Member State shall be absolved from making a new inspection complying with Article 6 if it is officially ascertained that no change in these products has occurred in its territory which would involve non-compliance with the conditions laid down in Article 6. In this case a re-forwarding phytosanitary certificate in accordance with the specimen in Annex VIII, Part B, drawn up in at least one official Community language, preferably that of the Member State of destination, shall be issued. This certificate must be attached to the phytosanitary certificate issued by the first Member State or to a certified copy of the latter certificate. This certificate may be entitled "phytosanitary certificate for re-export". The re-forwarding phytosanitary certificate may not be made out more than 14 days before the date on which the plants, plant products or other objects leave the re-forwarding country. 3. Paragraphs 1 and 2 shall also apply when plants, plant products or other objects are introduced successively into several Member States. If, in that case, more than one re-forwarding certificate has been issued, the products must be accompanied by the following documents: (a) the latest phytosanitary certificate or a certified copy thereof; (b) the latest re-forwarding phytosanitary certificate; (c) the re-forwarding phytosanitary certificates previous to the certificate referred to under (b) or certified copies thereof. Article 9 1. Member States shall lay down that the plants, plant products and other objects which originate in another Member State or in a non-member country and are listed in Annex IV, Part A, except those in (1), (2), (3) (b), (4) (b), (5), (6), (35) and (36), shall not be introduced into another Member State unless accompanied by an official phytosanitary certificate in accordance with the specimen in Annex VIII, Part A, issued in the country in which they originate, or by a certified copy of that certificate, in addition to the certificates provided for in Articles 7 and 8. 2. Paragraph 1 shall also apply to the introduction of the plants and plant products listed in Annex IV, Part B, into the relevant Member States whose names are indicated against those products in that part of the Annex. Article 10 1. Member States shall lay down that the plants listed in Annex VI introduced into their territory must be disinfected effectively against San JosÃ © scale on their arrival. However they shall not require such disinfection if there is absolutely no likelihood of San JosÃ © scale being propagated. 2. Under the procedure laid down in Article 16, Member States may be authorized on request to require that the plants referred to in paragraph 1 must be disinfected before entry into their territory. Article 11 1. Member States may lay down that plants, plant products and other objects and their packaging and the vehicles transporting them be subject, at the time of their introduction into their territory from another Member State, to an inspection to ascertain compliance with the prohibitions and restrictions laid down in Articles 3, 4 and 5. Member States shall ensure that these plants, plant products and other objects, where their introduction is not prohibited under Article 3, 4 or 5, are not subjected to prohibitions or restrictions relating to plant-health measures except where: (a) the certificates referred to in Article 4, 5, 7, 8 or 9 are not not produced; (b) the plants, plant products or other objects are not introduced at one of the prescribed entry-points; (c) the plants, plant products or other objects are not submitted as laid down in the regulations to an official inspection permitted in accordance with paragraph 3; (d) these prohibitions or restrictions are laid down on the basis of Article 18. 2. They may not require any additional statement on the phytosanitary certificate. 3. With regard to fruit and vegetables and potatoes other than seed potatoes, Member States may not supplement the official check on identity and the requirements permitted under paragraph 1 by systematic official checks on compliance with the provisions adopted pursuant to Articles 3 and 5, except where: (a) there is serious reason to believe that one of these provisions has not been complied with; (b) the plants referred to above originate in a non-member country and the examination provided for in Article 12 (1) (a) has not already been carried out in another Member State. In all other cases, only occasional official inspections of fruit and vegetables and potatoes other than seed potatoes shall be carried out, by sampling. They shall be deemed occasional if they are made on no more than one-third of the consignments introduced from a given Member State and are as evenly spread as possible over time and over all the products. 4. If it is ascertained at the time of introduction that part of a consignment of plants, plant products or other objects is contaminated by harmful organisms listed in Annexes I and II, the introduction of the other part shall not be prohibited provided that it is not suspected of being contaminated and provided that there appears to be no possibility of harmful organisms having spread during the splitting up of the consignment. 5. Member States shall lay down that the phytosanitary certificates or re-forwarding phytosanitary certificates produced when the plants, plant products or other objects are introduced into their territory shall bear an entry stamp from the competent organization showing at least the name of the organization and the date of entry. Article 12 1. Member States shall lay down, at least as regards the introduction into their territory of the plants, plant products and other objects listed in Annex V and coming from non-member countries: (a) that these plants, plant products and, other objects and their packaging shall be meticulously inspected on an official basis, either in their entirety or by representative sample, and that, if necessary, the vehicles transporting them shall also be examined by these same officials in order to make sure: - that they are not contaminated by the harmful organisms listed in Annex I, Part A, - in the case of the plants and plant products listed in Annex II, Part A, that they are not contaminated by the relevant harmful organisms listed in that part of the Annex, - in the case of the plants, plant products and other objects listed in Annex IV, Part A, that they comply with the relevant special requirements indicated in that part of the Annex; (b) that they must be accompanied by the certificates prescribed in Article 4, 5, 7, 8 or 9 and that a phytosanitary certificate may not be made out more than 14 days before the date on which the plants, plant products or other objects leave the consignor country. 2. Paragraph 1 shall apply to the cases referred to in Articles 6 (3) and 7 (3). 3. Paragraph 1 (a) shall not apply where plants, plant products or other objects are introduced into a Member State via another Member State which has already carried out the inspection provided for in paragraph 1 (a). 4. Member States may extend the application of the measures laid down in Article 8 to consignments coming from non-member countries. Article 13 The Council acting on a proposal from the Commission, shall adopt any amendments to be made to the Annexes. Article 14 1. Provided that there is no risk of harmful organisms spreading, the Member States may: (a) provide for derogations generally or in individual cases: (i) from Article 4 (1) with regard to a reduction in the period laid down in Annex III, Part A (8), (ii) from Articles 4 (1), 10 and 12 in respect of transit through their territory and of direct traffic between two places in their territory via the territory of another country, (iii) from Article 12, if the plants and plant products or other objects are directly dispatched from another Member State to their territory via the territory of a non-member country, (iv) from Articles 5, 10 and 12 in the case of: - articles involved in moving house, - small quantities of plants or plant products, foodstuffs and animal feedingstuffs, where they are intended for use by the owner or recipient for non-industrial and non-commercial purposes or are intended for consumption during transport, - plants from plots of land in the frontier zone of another country and worked from nearby dwellings or farms located in the frontier zone of their territory, - plants intended for planting or for propagation in plots of land situated in their frontier zone and worked from nearby dwellings or farms situated in the frontier zone of another country; (b) provide for derogations, in individual cases: (i) from Articles 3 (1) and 12, during the period 1 May to 15 October, with regard to the harmful organisms referred to in Annex I, Part A (a) (1) and (4), in the case of slightly contaminated cut flowers, (ii) from Articles 3 (1) and 12, during the period 1 November to 31 March, with regard to the harmful organisms referred to in Annex I, Part A (a) (2), in the case of slightly contaminated fruit, (iii) from Articles 3 (1), (3) and 12, in cases of more than slight contamination of fruit by San JosÃ © scale, (iv) from Article 3 (3), second sentence, and Article 12, (v) from Articles 3 (4) and 12, if the contamination of certain plants or plant products by certain harmful organisms is slight, in so far as these harmful organisms already exist within the Community; (c) provide for derogations, in individual cases, and without prejudice to the procedure under paragraph 2: (i) from Articles 3 and 4 (1) with regard to requirements referred to in Annex III, Part A (8), and from Articles 5 and 12 for trial or scientific purposes and for work on varietal selection, (ii) from Article 5 (1) and the third indent of Article 12 (1) (a) with regard to the requirement referred to in Annex IV, Part A (1) and (5), (iii) from Article 5 (1) and the third indent of Article 12 (1) (a), with regard to the requirement referred to in Annex IV, Part A (25), in respect of seed potatoes provided that an official statement is required that they originate in regions where no symptoms of contamination have been recorded with regard to the viruses listed in Annex I, Part A (e) (2), since the beginning of the last complete cycle of vegetation. 2. In the case of the derogations provided for in paragraph 1 (c), Member States shall inform the other Member States and the Commission immediately of any legislative, regulatory or administrative provisions adopted in this connection. In accordance with the procedure laid down in Article 16, and no later than six months after adoption of the said provisions, a decision may be taken on whether they should be rescinded or amended. 3. In accordance with the procedure laid down in Article 16, Member States may be authorized on request to provide for derogations from Article 4 (1) in so far as such derogations are not yet allowed under paragraph 1. 4. In the case of the derogations provided for in paragraphs 1 (b) (c) and 3, an official statement that the conditions for granting the derogation are fulfilled shall be required for each individual case. 5. Member States shall inform the Commission of the derogations which they have granted in accordance with paragraph 1 (c) or 3. The Commission shall notify the other Member States of this information each year. In accordance with the procedure laid down in Article 16, Member States may be exempted from providing this information. 6. Member States may provide for derogations from Articles 5, 6, 7, 8 and 9 for the introduction of plants, plant products and other objects into another Member State where the latter exempts the consignor State from applying the abovementioned Articles. Article 15 1. Where a Member State considers there is an imminent danger of the introduction or spread in its territory of harmful organisms, even those not listed in the Annexes, it may temporarily take any additional measures necessary to protect itself from that danger. It shall immediately inform the other Member States and the Commission of the measures taken and indicate the reasons for them. 2. Under the procedure laid down in Article 17, it shall be decided whether the measures taken by the Member State should be rescinded or amended. Until a decision has been taken either by the Council or by the Commission under the aforesaid procedure, the Member State may maintain the measures that it has employed. Article 16 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred without delay to the Standing Committee on Plant Health (hereinafter referred to as "the Committee"), by its chairman, either on his own initiative or at the request of a Member State. 2. Within the Committee, the votes of the Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be taken. The Committee shall deliver its opinion on these measures within a time limit set by the chairman having regard to the urgency of the matters to be examined. Opinions shall be delivered by a majority of 41 votes. 4. Where the measures are in accordance with the opinion of the Committee, the Commission shall adopt them and shall implement them forthwith. Where the measures are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall immediately submit to the Council a proposal on the measures to be taken. The Council shall adopt the measures by a qualified majority. If, within three months following the date on which the matter was referred to it, the Council has not adopted measures, the Commission shall adopt the proposed measures and shall implement them immediately, except where the Council has rejected the said measures by a simple majority. Article 17 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred without delay to the Standing Committee on Plant Health (hereinafter referred to as "the Committee"), by its chairman, either on his own initiative or at the request of a Member State. 2. Within the Committee, the votes of the Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be taken. The Committee shall deliver its opinion on these measures within two days. Opinions shall be delivered by a majority of 41 votes. 4. Where the measures are in accordance with the opinion of the Committee, the Commission shall adopt them and shall implement them forthwith. Where the measures are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall immediately submit to the Council a proposal on the measures to be taken. The Council shall adopt the measures by a qualified majority. If, within 15 days following the date on which the matter was referred to it, the Council has not adopted measures, the Commission shall adopt the proposed measures and shall implement them immediately, except where the Council has rejected the said measures by a simple majority. Article 18 1. This Directive in no way affects Community provisions on plant-health requirements for plants and plant products, except where it provides for or expressly permits stricter requirements in this respect. 2. Under the procedure laid down in Article 16, Member States may be authorized to adopt, when introducing into their territory plants or plant products, special plant-health provisions, in so far as such measures are also laid down for home-grown production. 3. For the introduction into their territory of any plants or plant products, in particular those listed in Annex VII and their packaging or the vehicles transporting them, Member States may take special plant-health measures against the harmful organisms which generally attack plants or plant products in storage. Article 19 Council Directive 69/466/EEC of 8 December 1969 on control of San JosÃ © scale (1) shall be amended as follows: (a) In Article 7, the following paragraph 2 shall be added and the present text of that Article shall become paragraph 1: "2. Paragraph 1 shall not apply to slightly contaminated consignments of fresh fruit." (b) In Article 10 (1) (a), (b) and (c), references to Article 7 shall be amended to refer to "Article 7 (1)". Article 20 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply: (1)OJ No L 323, 24.12.1969, p. 5. (a) with the restrictions laid down in Article 11 (3) within a period of four years from its notification; (b) with the other provisions of this Directive within a period of two years from its notification. 2. The Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 21 This Directive is addressed to the Member States. Done at Brussels, 21 December 1976. For the Council The President A.P.L.M.M. van der STEE ANNEX I A. HARMFUL ORGANISMS WHOSE INTRODUCTION MUST BE PROHIBITED IN ALL MEMBER STATES (a) Live organisms of the animal kingdom, at all stages of their development 1. Cacoecimorpha pronubana (Hb.), 2. Ceratitis capitata (Wied.), 3. Conotrachelus nenuphar (Herbst), 4. Epichoristodes acerbella (Walk.) Diak., 5. Hylurgopinus rufipes Eichh., 6. Hyphantria cunea (Drury), 7. Laspeyresia molesta (Busck), 8. Popillia japonica Newman, 9. Rhagoletis cingulata (Loew), 10. Rhagoletis fausta (Osten Sacken), 11. Rhagoletis pomonella (Walsh), 12. Scaphoideus luteolus Van Duz., 13. Scolytus multistriatus (Marsh.), 14. Scolytus scolytus (F.), 15. Spodoptera littoralis (Boisd.), 16. Spodoptera litura (F.). (b) Organisms of the animal kingdom, at all stages of their development, unless it is proved that they are dead 1. Heterodera pallida Stone, 2. Heterodera rostochiensis Woll., 3. Quadraspidiotus perniciosus (Comst.). (c) Bacteria 1. Aplanobacter populi RidÃ ©, 2. Corynebacterium sepedonicum (Spieck. and Kotth.) Skapt. and Burkh., 3. Erwinia amylovora (Burr.) Winsl. et al. (d) Cryptogamia 1. Angiosorus solani Thirum. and O'Brien [= Thecaphora solani (Barrus)], 2. Ceratocystis fagacearum (Bretz) Hunt, 3. Ceratocystis ulmi (Buism.) C. Moreau, 4. Chrysomyxa arctostaphyli Diet., 5. Cronartium comptoniae Arthur, 6. Cronartium fusiforme Hedgc. and Hunt ex Cumm., 7. Cronartium quercuum (Berk.) Miyabe ex Shirai, 8. Endocronartium harknessii (J.P. Moore) Y. Hiratsuka [= Peridermium harknessii (J.P. Moore)], 9. Endothia parasitica (Murrill) P.J. and H.W. Anderson, 10. Guignardia laricina (Saw.) Yamamoto and Ito, 11. Hypoxylon pruinatum (Klotzsche) Cke., 12. Melampsora farlowii (Arthur) Davis, 13. Melampsora medusae ThÃ ¼m. [= M. albertensis Arthur], 14. Mycosphaerella populorum Thomp. (Septoria musiva Peck), 15. Ophiostoma (Ceratocystis) roboris C. Georgescu and I. Teodoru, 16. Poria weirii Murr., 17. Synchytrium endobioticum (Schilb.) Perc. (e) Viruses and mycoplasmas 1. Harmful viruses and mycoplasmas of Cydonia Mill., Fragaria (Tourn.) L., Ligustrum L., Malus Mill., Populus L., Prunus L., Pyrus L., Ribes L., Rosa L., Rubus L., Syringa L., 2. Potato viruses and mycoplasmas (Solanum tuberosum L.): (a) potato spindle tuber virus, (b) potato yellow dwarf virus, (c) potato yellow vein virus, (d) other harmful viruses and mycoplasmas in so far as they do not exist in the Community, 3. Rose wilt, 4. Tomato bunchy top virus, 5. Tomato ring spot virus, 6. Harmful viruses and mycoplasmas of the vine (Vitis L. partim), 7. Elm phloem necrosis. (f) Phanerogams - Arceuthobium spp. (non-European species). B. HARMFUL ORGANISMS WHOSE INTRODUCTION MAY BE PROHIBITED IN CERTAIN MEMBER STATES >PIC FILE= "T0010776"> >PIC FILE= "T0010777"> ANNEX II >PIC FILE= "T0010778""PIC FILE= "T0010779"> >PIC FILE= "T0010780"> >PIC FILE= "T0010781"> ANNEX III >PIC FILE= "T0010782""PIC FILE= "T0010783"> ANNEX IV >PIC FILE= "T0010784""PIC FILE= "T0010785"> >PIC FILE= "T0010786"> >PIC FILE= "T0010787"> >PIC FILE= "T0010788"> >PIC FILE= "T0010789"> >PIC FILE= "T0010790"> >PIC FILE= "T0010791"> >PIC FILE= "T0010792"> >PIC FILE= "T0010793"> >PIC FILE= "T0010794"> >PIC FILE= "T0010795"> >PIC FILE= "T0010796"> ANNEX V Plants, plant products and other objects which must be subjected to a plant health inspection in the country of origin or the consignor country, before being permitted to enter any of the Member States 1. Plants, planted or intended for planting, other than seeds and aquarium plants. 2. The parts of plants as shown below: (a) the following cut flowers and parts of plants used for decoration: Castanea, Chrysanthemum, Dianthus, Gladiolus, Prunus, Quercus, Rosa, Silax, Syringa, Vitis; (b) fresh fruits of: Citrus, other than lemons (Citrus limon (L.) Burm. and Citrus medica L.), Cydonia, Malus, Prunus, Pyrus. 3. Potato tubers (Solanum tuberosum L.). 4. The wood of: - Castanea, Quercus and Ulmus, - Conifers, originating in countries other than Europe, - Populus, originating in countries of the American Continent. 5. Soil: - containing parts of plants or humus, peat not being regarded as part of a plant or humus, - attached to plants or added to them. ANNEX VI Plants which must be disinfected Plants of the genera Acacia, Acer, Amelanchier, Chaenomeles, Cotoneaster, Crataegus, Cydonia, Euonymus, Fagus, Juglans, Ligustrum, Maclura, Malus, Populus, Prunus, Ptelea, Pyrus, Ribes, Rosa, Salix, Sorbus, Symphoricarpus, Syringa, Tilia, Ulmus and Vitis, other than fruits, seeds and parts of plants used for decoration. ANNEX VII Plants and plant products to which special arrangements may be applied 1. Cereals and their derivatives. 2. Dried leguminous plants. 3. Manioc tubers and their derivatives. 4. Residues from the production of vegetable oils. ANNEX VIII >PIC FILE= "T0010797""PIC FILE= "T0010798">